olN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DlSTRlCT OF OHIO
WESTERN DIVIS|ON

UNITED STATES OF AMERlCA,

Plaintit`f`,
vs. : Case NO. 3:18cr20|
RODOL-FO CASTRO-DUENEZ, : JUDGE WALTER H. RICE
Defendant.

 

PRELll\/IINARY PRETRIAL ORDER; TRIAL DA'I`E AND OTHER DATES SET

 

Date of Scheduling Conferencc Defendant decided not to plead guilty as
scheduled on |/24/2019

Jury Trial Date 4/15/2019

Final Pretrial Confei'ence (by telephc)ne) l\/londav 4/8/2019 at 5;00 pm

l\/lotion Filing Deadline

 

 

 

 

Oral and Evidentiary Motions 2/25/20] 9
Otlier l\/Iotions 3/4/20 19
Discovery Cut-off 3/28/2019
Speedy Trial Deadline waived by Defendant’s declination to

plead guilty as scheduled On 1/24/20l 9,

 

and acceptance 0f4/15/19 trial date, the
Court finding that within the factual and
legal confines ofthis case the ends of

justice Outwei,qh the interests 01" the

 

public and the Defendant in a Speedv

trial. 18 U.S.C. §3161 et seq.

 

Lév ~\C;\

February 8, 2019 WALTER H. RICE
UN!TED STATES DlSTRICT JUDGE

